In re Matthews, James Earl; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. C, No. 97-7986; to the Court of Appeal, Third Circuit, No. CW 01-01508.
Granted. The judgment of the trial court is not clearly wrong. The court of appeal erred in substituting its opinion for that of the trial court, which was in a superior position to observe the witness. *937See In re A.J.F., 00-0948 at p. 26 (La.6/30/00), 764 So.2d 47 at 62. Accordingly, the judgment of the Court of Appeal is reversed and the judgment of the trial court is reinstated.